UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5883 Dreyfus Index Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/13 FORM N-Q Item 1. Schedule of Investments. 2 STATEMENT OF INVESTMENTS Dreyfus International Stock Index Fund January 31, 2013 (Unaudited) Common Stocks98.1% Shares Value ($) Australia8.8% AGL Energy 24,119 387,329 ALS 15,390 180,547 Alumina 112,290 129,391 Amcor 54,040 473,363 AMP 128,987 715,578 APA Group 35,806 215,442 Asciano 42,600 214,564 ASX 7,737 282,384 Aurizon Holdings 81,910 339,099 Australia & New Zealand Banking Group 122,934 3,407,426 Bendigo and Adelaide Bank 17,917 172,264 BHP Billiton 145,779 5,697,628 Boral 34,041 174,294 Brambles 71,334 603,277 Caltex Australia 6,352 128,635 CFS Retail Property Trust 87,781 183,075 Coca-Cola Amatil 25,694 370,824 Cochlear 2,583 217,450 Commonwealth Bank of Australia 72,003 4,839,194 Computershare 20,287 221,495 Crown 17,985 217,367 CSL 22,990 1,317,125 Dexus Property Group 216,114 235,504 Echo Entertainment Group 30,084 112,937 Federation Centres 53,843 130,823 Flight Centre 2,140 67,751 Fortescue Metals Group 61,998 302,568 Goodman Group 76,647 359,672 GPT Group 66,272 261,920 Harvey Norman Holdings 21,349 43,635 Iluka Resources 18,724 189,786 Incitec Pivot 73,343 247,036 Insurance Australia Group 93,127 487,505 James Hardie Industries-CDI 18,518 196,967 Leighton Holdings 7,148 154,147 Lend Lease Group 25,457 275,021 Macquarie Group 14,821 595,028 Metcash 40,985 162,836 Mirvac Group 148,930 246,933 National Australia Bank 102,931 2,936,715 Newcrest Mining 34,002 829,698 Orica 16,865 450,749 Origin Energy 49,946 655,731 OZ Minerals 14,661 106,102 Qantas Airways 41,721 a 66,565 QBE Insurance Group 52,678 654,795 Ramsay Health Care 6,240 192,218 Rio Tinto 19,806 1,370,575 Santos 42,733 532,959 Sims Metal Management 8,030 78,712 Sonic Healthcare 16,149 230,204 SP AusNet 72,030 86,380 Stockland 99,094 356,505 Suncorp Group 58,908 651,148 Sydney Airport 8,175 27,024 Tabcorp Holdings 33,277 105,838 Tatts Group 60,376 205,249 Telstra 193,443 927,920 Toll Holdings 28,622 157,293 Transurban Group 57,139 363,464 Treasury Wine Estates 30,077 148,980 Wesfarmers 45,672 1,790,760 Westfield Group 97,757 1,139,696 Westfield Retail Trust 126,912 424,822 Westpac Banking 139,347 4,074,508 Whitehaven Coal 19,528 66,793 Woodside Petroleum 30,005 1,109,825 Woolworths 55,908 1,821,313 WorleyParsons 9,666 254,310 Austria.3% Andritz 3,077 202,608 Erste Group Bank 9,794 a 329,596 IMMOFINANZ 38,236 a 167,587 OMV 6,594 271,822 Raiffeisen Bank International 2,344 105,203 Telekom Austria 9,805 72,597 Verbund 3,340 71,177 Vienna Insurance Group 1,670 88,399 Voestalpine 5,020 183,831 Belgium1.1% Ageas 10,715 353,607 Anheuser-Busch InBev 36,353 3,154,091 Belgacom 6,323 192,998 Colruyt 3,099 150,239 Delhaize Group 4,505 213,570 Groupe Bruxelles Lambert 3,756 313,642 Groupe Bruxelles Lambert (STRIP) 236 a 0 KBC Groep 10,911 430,150 Solvay 2,665 419,024 Telenet Group Holding 2,398 113,471 UCB 5,131 296,195 Umicore 4,980 259,315 China.0% Yangzijiang Shipbuilding Holdings 91,000 Denmark1.2% AP Moller - Maersk, Cl. A 25 189,091 AP Moller - Maersk, Cl. B 59 471,167 Carlsberg, Cl. B 4,679 500,710 Coloplast, Cl. B 5,321 280,832 Danske Bank 29,323 a 562,477 DSV 8,495 217,991 Novo Nordisk, Cl. B 18,433 3,391,589 Novozymes, Cl. B 11,314 371,457 TDC 21,423 163,947 Tryg 1,152 90,676 William Demant Holding 1,152 a 101,034 Finland.8% Elisa 6,364 151,390 Fortum 20,573 385,766 Kesko, Cl. B 2,995 98,249 Kone, Cl. B 6,960 574,101 Metso 5,760 257,854 Neste Oil 6,406 102,202 Nokia 166,782 652,644 Nokian Renkaat 4,986 214,540 Orion, Cl. B 4,426 123,677 Pohjola Bank, Cl. A 6,606 113,106 Sampo, Cl. A 19,190 689,182 Stora Enso, Cl. R 26,599 189,789 UPM-Kymmene 23,543 287,539 Wartsila 7,376 351,028 France9.0% Accor 6,674 260,530 Aeroports de Paris 1,389 114,592 Air Liquide 14,155 1,809,328 Alstom 9,279 411,860 Arkema 2,734 311,825 Atos 2,389 174,774 AXA 80,320 1,487,549 BNP Paribas 45,420 2,849,812 Bouygues 8,391 238,232 Bureau Veritas 2,574 308,290 Cap Gemini 6,874 331,384 Carrefour 26,843 764,662 Casino Guichard Perrachon 2,562 250,985 Christian Dior 2,445 427,258 Cie de St-Gobain 18,200 750,498 Cie Generale d'Optique Essilor International 8,992 916,794 Cie Generale de Geophysique-Veritas 7,241 a 210,351 Cie Generale des Etablissements Michelin 8,096 753,328 CNP Assurances 6,982 115,515 Credit Agricole 44,941 a 444,229 Danone 26,262 1,820,001 Dassault Systemes 2,824 313,961 Edenred 7,944 254,664 EDF 10,738 206,234 Eurazeo 1,390 73,379 Eutelsat Communications 5,705 196,056 Fonciere Des Regions 1,253 105,839 France Telecom 82,359 935,092 GDF Suez 58,102 1,192,034 Gecina 1,000 113,376 Groupe Eurotunnel 24,439 207,892 ICADE 1,094 96,553 Iliad 1,003 185,895 Imerys 1,513 100,005 JCDecaux 2,555 71,482 Klepierre 4,589 181,008 L'Oreal 10,950 1,626,539 Lafarge 8,344 510,164 Lagardere 4,997 180,681 Legrand 10,621 482,025 LVMH Moet Hennessy Louis Vuitton 11,519 2,171,670 Natixis 41,498 164,586 Pernod-Ricard 9,657 1,208,944 Peugeot 10,393 a 81,057 PPR 3,456 743,296 Publicis Groupe 7,931 519,641 Remy Cointreau 943 120,345 Renault 8,610 519,237 Rexel 4,545 96,671 Safran 10,082 462,902 Sanofi 53,922 5,261,219 Schneider Electric 23,846 1,816,400 SCOR 7,702 221,703 Societe BIC 1,365 183,782 Societe Generale 31,905 a 1,441,484 Sodexo 4,245 377,992 Suez Environnement 11,482 152,020 Technip 4,544 492,721 Thales 3,659 131,731 Total 96,250 5,218,350 Unibail-Rodamco 4,082 964,673 Vallourec 4,831 262,675 Veolia Environnement 16,065 207,136 Vinci 20,959 1,067,885 Vivendi 59,171 1,268,598 Wendel 1,527 165,702 Zodiac Aerospace 1,443 157,880 Germany8.0% Adidas 9,544 887,027 Allianz 20,616 2,948,982 Axel Springer 1,517 70,938 BASF 41,548 4,211,834 Bayer 37,416 3,692,372 Bayerische Motoren Werke 15,037 1,513,929 Beiersdorf 4,535 398,088 Brenntag 2,328 331,741 Celesio 3,952 71,797 Commerzbank 170,884 a 374,488 Continental 4,911 576,459 Daimler 41,104 2,392,882 Deutsche Bank 42,144 2,186,482 Deutsche Boerse 8,855 582,586 Deutsche Lufthansa 10,483 208,168 Deutsche Post 40,285 946,013 Deutsche Telekom 127,569 1,568,263 E.ON 81,813 1,422,444 Fraport Frankfurt Airport Services Worldwide 1,609 97,546 Fresenius & Co. 5,550 675,579 Fresenius Medical Care & Co. 9,426 664,628 GEA Group 7,622 276,321 Hannover Rueckversicherung 2,839 229,205 HeidelbergCement 6,319 398,021 Henkel & Co. 5,837 433,283 Hochtief 1,402 a 91,431 Hugo Boss 978 115,117 Infineon Technologies 50,129 452,290 K+S 7,762 350,428 Kabel Deutschland Holding 3,938 319,322 Lanxess 3,616 305,388 Linde 8,402 1,533,257 MAN 1,989 239,818 Merck 2,905 404,102 Metro 6,160 190,155 Muenchener Rueckversicherungs 8,146 1,497,048 RWE 22,337 840,265 Salzgitter 1,819 84,764 SAP 41,697 3,416,200 Siemens 37,222 4,085,631 Suedzucker 3,784 161,946 ThyssenKrupp 16,741 a 406,654 United Internet 4,460 103,705 Volkswagen 1,298 299,698 Greece.1% Coca-Cola Hellenic Bottling 9,493 a 246,834 OPAP 11,509 99,543 Hong Kong3.0% AIA Group 491,600 1,955,523 ASM Pacific Technology 7,900 99,827 Bank of East Asia 57,550 236,718 BOC Hong Kong Holdings 170,000 586,366 Cathay Pacific Airways 52,000 100,977 Cheung Kong Holdings 62,000 1,016,891 Cheung Kong Infrastructure Holdings 21,000 133,223 CLP Holdings 78,788 669,994 First Pacific 100,000 128,685 Galaxy Entertainment Group 94,000 a 423,615 Hang Lung Properties 100,000 377,157 Hang Seng Bank 35,100 574,787 Henderson Land Development 42,762 307,672 HKT Trust 87,000 81,106 Hong Kong & China Gas 238,329 676,076 Hong Kong Exchanges & Clearing 48,500 919,920 Hopewell Holdings 26,000 107,280 Hutchison Whampoa 94,800 1,059,798 Hysan Development 28,000 140,986 Kerry Properties 29,500 159,379 Li & Fung 257,200 361,487 Link REIT 105,000 545,620 MGM China Holdings 40,000 94,695 MTR 67,500 278,516 New World Development 162,786 299,318 Noble Group 158,963 156,696 NWS Holdings 60,000 107,074 Orient Overseas International 11,300 79,191 PCCW 167,000 73,860 Power Assets Holdings 63,500 550,223 Shangri-La Asia 65,000 153,880 Sino Land 127,730 238,812 SJM Holdings 91,530 249,614 Sun Hung Kai Properties 71,699 1,176,894 Swire Pacific, Cl. A 30,500 391,505 Swire Properties 53,800 197,014 Wharf Holdings 67,311 594,528 Wheelock & Co. 43,000 242,296 Wing Hang Bank 8,000 83,864 Yue Yuen Industrial Holdings 32,300 108,286 Ireland.3% CRH 32,188 695,340 Elan 21,908 a 229,762 Irish Bank Resolution 35,225 a,b 48 Kerry Group, Cl. A 6,924 364,622 Ryanair Holdings 4,000 29,871 Israel.5% Bank Hapoalim 49,846 a 209,786 Bank Leumi Le-Israel 55,519 a 185,013 Bezeq Israeli Telecommunication 76,662 89,973 Delek Group 202 49,724 Israel 117 79,872 Israel Chemicals 20,815 275,775 Israel Discount Bank, Cl. A 1 a 1 Mellanox Technologies 1,373 a 69,964 Mizrahi Tefahot Bank 6,222 a 65,843 NICE Systems 2,452 a 89,909 Teva Pharmaceutical Industries 42,818 1,590,812 Italy2.4% Assicurazioni Generali 51,835 993,078 Atlantia 14,628 270,716 Banca Monte dei Paschi di Siena 281,163 a 94,142 Banco Popolare 85,812 a 178,850 Enel 299,326 1,305,429 Enel Green Power 80,792 166,632 Eni 115,185 2,891,785 EXOR 2,723 80,563 Fiat 38,655 a 236,184 Fiat Industrial 38,369 494,141 Finmeccanica 20,140 a 132,354 Intesa Sanpaolo 448,060 913,775 Intesa Sanpaolo-RSP 47,999 81,531 Luxottica Group 7,641 351,605 Mediobanca 23,963 176,187 Pirelli & C 9,607 117,855 Prysmian 9,772 209,109 Saipem 12,175 345,500 Snam 78,213 395,477 STMicroelectronics 28,962 249,316 Telecom Italia 407,312 404,829 Telecom Italia-RSP 266,227 227,733 Tenaris 21,763 456,246 Terna Rete Elettrica Nazionale 56,257 237,100 UniCredit 184,351 a 1,190,476 Unione di Banche Italiane 39,343 205,452 Japan19.4% ABC-Mart 1,000 38,056 Acom 1,550 a 40,477 Advantest 6,400 86,854 Aeon 27,100 307,614 Aeon Credit Service 2,860 59,236 AEON Mall 2,800 67,516 Air Water 7,000 89,485 Aisin Seiki 8,600 281,008 Ajinomoto 28,800 390,845 Alfresa Holdings 1,900 83,318 All Nippon Airways 55,000 107,660 Amada 17,000 106,337 Aozora Bank 46,959 131,975 Asahi Glass 43,800 290,260 Asahi Group Holdings 16,800 356,227 Asahi Kasei 55,900 322,765 Asics 7,000 99,590 Astellas Pharma 19,779 1,006,848 Bank of Kyoto 14,000 115,895 Bank of Yokohama 52,000 248,499 Benesse Holdings 3,100 135,262 Bridgestone 29,700 777,211 Brother Industries 11,200 118,926 CALBEE 600 49,341 Canon 51,450 1,893,261 Casio Computer 9,300 80,140 Central Japan Railway 6,400 559,899 Chiba Bank 34,000 211,931 Chiyoda 8,000 100,344 Chubu Electric Power 29,000 366,286 Chugai Pharmaceutical 10,128 208,330 Chugoku Bank 7,000 96,528 Chugoku Electric Power 13,400 176,136 Citizen Holdings 12,400 71,190 Coca-Cola West 2,700 42,606 Cosmo Oil 27,000 60,823 Credit Saison 7,100 150,083 Dai Nippon Printing 24,800 200,418 Dai-ichi Life Insurance 380 544,786 Daicel 15,000 104,817 Daido Steel 12,200 54,566 Daihatsu Motor 8,000 166,395 Daiichi Sankyo 30,983 524,487 Daikin Industries 10,400 396,916 Dainippon Sumitomo Pharma 6,900 97,186 Daito Trust Construction 3,200 315,643 Daiwa House Industry 22,400 411,281 Daiwa Securities Group 75,000 435,508 DeNA 4,300 135,990 Denki Kagaku Kogyo 22,600 81,557 Denso 22,200 830,270 Dentsu 8,500 237,492 Don Quijote 2,800 111,455 East Japan Railway 15,100 1,020,482 Eisai 11,000 481,164 Electric Power Development 5,280 121,080 FamilyMart 2,617 105,315 FANUC 8,729 1,360,252 Fast Retailing 2,358 620,927 Fuji Electric 21,000 49,144 Fuji Heavy Industries 26,000 350,003 FUJIFILM Holdings 21,400 426,385 Fujitsu 80,800 326,929 Fukuoka Financial Group 33,000 138,936 Furukawa Electric 28,000 a 56,646 Gree 4,300 63,951 GS Yuasa 16,000 57,040 Gunma Bank 18,000 87,003 Hachijuni Bank 20,000 100,170 Hakuhodo DY Holdings 1,170 79,582 Hamamatsu Photonics 3,200 122,303 Hankyu Hanshin Holdings 49,000 267,385 Hino Motors 12,000 125,977 Hirose Electric 1,300 154,530 Hiroshima Bank 26,000 110,602 Hisamitsu Pharmaceutical 2,500 133,824 Hitachi 210,900 1,250,017 Hitachi Chemical 4,000 56,296 Hitachi Construction Machinery 5,000 114,768 Hitachi High-Technologies 2,700 53,708 Hitachi Metals 8,000 68,675 Hokkaido Electric Power 8,200 78,552 Hokuriku Electric Power 7,700 84,877 Honda Motor 73,859 2,830,945 Hoya 18,800 362,863 Hulic 10,800 68,382 Ibiden 5,600 79,794 Idemitsu Kosan 900 78,933 IHI 61,000 158,095 INPEX 98 567,992 Isetan Mitsukoshi Holdings 17,320 171,031 Isuzu Motors 52,000 325,835 ITOCHU 68,800 777,945 Itochu Techno-Solutions 900 39,073 Iyo Bank 11,000 89,978 J Front Retailing 22,800 125,164 Japan Airlines 2,600 107,474 Japan Petroleum Exploration 1,400 51,594 Japan Prime Realty Investment 38 108,043 Japan Real Estate Investment 27 272,820 Japan Retail Fund Investment 95 179,933 Japan Steel Works 13,000 75,062 Japan Tobacco 40,900 1,273,359 JFE Holdings 22,060 470,173 JGC 9,000 254,809 Joyo Bank 26,462 124,142 JSR 7,700 152,072 JTEKT 10,800 115,269 Jupiter Telecommunications 92 110,165 JX Holdings 103,076 608,683 Kajima 38,800 116,258 Kamigumi 9,400 76,684 Kaneka 12,000 64,170 Kansai Electric Power 33,799 321,561 Kansai Paint 10,000 111,214 Kao 24,100 691,546 Kawasaki Heavy Industries 65,000 201,159 KDDI 12,000 892,340 Keikyu 20,000 169,720 Keio 25,000 185,631 Keisei Electric Railway 13,000 115,293 Keyence 2,085 578,451 Kikkoman 8,000 119,766 Kinden 6,000 39,827 Kintetsu 75,354 309,838 Kirin Holdings 40,000 499,098 Kobe Steel 113,000 a 139,636 Koito Manufacturing 4,000 66,619 Komatsu 42,500 1,131,691 Konami 4,400 93,105 Konica Minolta Holdings 23,000 182,853 Kubota 50,000 570,835 Kuraray 16,300 209,265 Kurita Water Industries 4,800 94,273 Kyocera 7,000 633,058 Kyowa Hakko Kirin 11,705 110,592 Kyushu Electric Power 18,000 173,022 Lawson 2,600 188,507 LIXIL Group 11,724 272,314 M3 24 39,132 Mabuchi Motor 1,000 44,890 Makita 5,100 248,461 Marubeni 76,000 557,669 Marui Group 10,900 88,564 Maruichi Steel Tube 2,000 44,486 Mazda Motor 126,000 a 338,958 McDonald's Holdings Japan 3,000 76,997 Medipal Holdings 5,800 73,447 MEIJI Holdings 2,521 111,652 Miraca Holdings 2,600 108,470 Mitsubishi 63,898 1,347,207 Mitsubishi Chemical Holdings 59,380 275,325 Mitsubishi Electric 88,000 728,482 Mitsubishi Estate 57,000 1,380,043 Mitsubishi Gas Chemical 16,000 106,906 Mitsubishi Heavy Industries 138,700 741,695 Mitsubishi Logistics 6,000 90,021 Mitsubishi Materials 51,000 163,410 Mitsubishi Motors 185,000 a 192,192 Mitsubishi Tanabe Pharma 9,200 123,445 Mitsubishi UFJ Financial Group 576,890 3,286,781 Mitsubishi UFJ Lease & Finance 2,550 115,865 Mitsui & Co. 79,100 1,194,566 Mitsui Chemicals 38,000 90,174 Mitsui Fudosan 38,286 874,618 Mitsui OSK Lines 50,000 164,580 Mizuho Financial Group 1,036,500 2,074,247 MS&AD Insurance Group Holdings 22,757 477,562 Murata Manufacturing 9,100 560,260 Nabtesco 4,500 93,597 Namco Bandai Holdings 7,850 111,855 NEC 121,800 a 297,024 NEXON 4,600 a 48,342 NGK Insulators 13,000 151,402 NGK Spark Plug 7,926 100,543 NHK Spring 7,000 61,316 Nidec 5,100 292,241 Nikon 15,260 435,714 Nintendo 4,925 480,409 Nippon Building Fund 32 329,991 Nippon Electric Glass 17,085 82,207 Nippon Express 38,000 157,078 Nippon Meat Packers 7,000 94,691 Nippon Paper Group 3,800 53,980 Nippon Steel & Sumitomo Metal 337,615 934,076 Nippon Telegraph & Telephone 19,400 812,532 Nippon Yusen 69,800 167,163 Nishi-Nippon City Bank 26,000 67,385 Nissan Motor 113,200 1,158,677 Nisshin Seifun Group 7,800 94,936 Nissin Foods Holdings 2,600 98,803 Nitori Holdings 1,400 107,015 Nitto Denko 7,300 411,920 NKSJ Holdings 16,870 354,391 NOK 5,100 76,128 Nomura Holdings 161,300 927,812 Nomura Real Estate Holdings 4,000 72,918 Nomura Real Estate Office Fund 12 70,731 Nomura Research Institute 4,700 107,677 NSK 20,000 141,506 NTT Data 55 167,986 NTT DoCoMo 697 1,058,705 NTT Urban Development 55 54,973 Obayashi 32,000 164,121 Odakyu Electric Railway 28,000 280,475 OJI Paper 35,000 113,292 Olympus 9,500 a 210,580 Omron 9,200 218,719 Ono Pharmaceutical 3,900 205,353 ORACLE JAPAN 1,400 58,330 Oriental Land 2,300 305,845 ORIX 4,820 514,970 Osaka Gas 82,000 307,573 OTSUKA 700 57,335 Otsuka Holdings 16,700 538,374 Panasonic 101,095 661,106 Park24 3,800 68,607 Rakuten 32,500 296,763 Resona Holdings 84,800 377,425 Ricoh 29,000 322,205 Rinnai 1,500 105,965 Rohm 4,400 146,274 Sankyo 2,200 87,572 Sanrio 2,100 83,936 Santen Pharmaceutical 3,300 135,869 SBI Holdings 8,430 69,785 Secom 9,400 468,741 Sega Sammy Holdings 8,784 155,229 Sekisui Chemical 19,000 183,050 Sekisui House 23,000 253,026 Seven & I Holdings 33,460 1,017,942 Seven Bank 26,000 62,836 Sharp 46,000 156,444 Shikoku Electric Power 6,800 83,285 Shimadzu 9,000 60,233 Shimamura 1,000 98,201 Shimano 3,300 225,185 Shimizu 23,000 74,449 Shin-Etsu Chemical 18,700 1,143,124 Shinsei Bank 67,000 137,011 Shionogi & Co. 13,100 234,080 Shiseido 16,200 224,456 Shizuoka Bank 23,400 220,578 Showa Denko 57,000 87,266 Showa Shell Sekiyu 8,500 49,265 SMC 2,400 415,200 Softbank 43,100 1,536,508 Sojitz 54,600 81,800 Sony 45,980 684,835 Sony Financial Holdings 7,000 118,191 Square Enix Holdings 2,700 33,512 Stanley Electric 6,700 109,536 Sumco 4,900 a 50,851 Sumitomo 51,600 666,971 Sumitomo Chemical 66,000 192,706 Sumitomo Electric Industries 33,000 371,338 Sumitomo Heavy Industries 25,000 110,449 Sumitomo Metal Mining 23,000 357,909 Sumitomo Mitsui Financial Group 60,900 2,444,125 Sumitomo Mitsui Trust Holdings 143,640 530,924 Sumitomo Realty & Development 16,000 487,287 Sumitomo Rubber Industries 7,600 101,311 Suruga Bank 8,000 104,281 Suzuken 2,920 89,473 Suzuki Motor 16,400 429,167 Sysmex 3,200 152,748 T&D Holdings 26,200 323,471 Taiheiyo Cement 47,000 127,979 Taisei 42,000 125,387 Taisho Pharmaceutical Holdings 1,500 103,505 Taiyo Nippon Sanso 12,000 80,311 Takashimaya 12,000 88,315 Takeda Pharmaceutical 35,800 1,840,013 TDK 5,500 203,592 Teijin 40,000 91,858 Terumo 6,800 297,447 THK 5,600 97,248 Tobu Railway 45,000 241,621 Toho 5,800 110,932 Toho Gas 18,000 96,255 Tohoku Electric Power 19,800 a 161,094 Tokio Marine Holdings 31,600 934,057 Tokyo Electric Power 70,772 a 164,847 Tokyo Electron 7,700 330,078 Tokyo Gas 113,000 532,593 Tokyu 50,820 276,205 Tokyu Land 19,000 135,469 TonenGeneral Sekiyu 13,000 113,303 Toppan Printing 25,000 155,011 Toray Industries 64,000 369,534 Toshiba 184,000 816,928 TOTO 13,000 102,925 Toyo Seikan Kaisha 7,100 90,609 Toyo Suisan Kaisha 4,000 111,018 Toyoda Gosei 3,500 77,544 Toyota Boshoku 2,600 34,005 Toyota Industries 7,300 242,282 Toyota Motor 124,657 5,950,329 Toyota Tsusho 10,000 237,629 Trend Micro 4,700 137,281 Tsumura & Co. 3,100 102,039 Ube Industries 46,600 96,823 Unicharm 5,000 265,187 Ushio 4,600 49,700 USS 980 109,955 West Japan Railway 7,700 303,975 Yahoo! Japan 616 242,170 Yakult Honsha 4,300 181,273 Yamada Denki 3,620 139,345 Yamaguchi Financial Group 9,000 86,708 Yamaha 7,200 76,216 Yamaha Motor 13,700 173,937 Yamato Holdings 16,000 268,927 Yamato Kogyo 1,800 51,513 Yamazaki Baking 4,000 44,792 Yaskawa Electric 9,000 84,149 Yokogawa Electric 8,800 98,061 Luxembourg.1% SES 13,651 Macau.1% Sands China 108,213 545,572 Wynn Macau 71,200 a 199,680 Mexico.0% Fresnillo 8,448 Netherlands2.8% Aegon 76,511 511,950 Akzo Nobel 10,610 725,927 ASML Holding 14,342 1,076,882 Corio 2,835 137,672 DE Master Blenders 1753 27,630 a 340,868 Delta Lloyd 6,579 129,438 European Aeronautic Defence and Space 18,405 864,784 Fugro 3,133 189,876 Gemalto 3,684 328,038 Heineken 10,261 721,554 Heineken Holding 4,528 267,595 ING Groep 173,834 a 1,758,190 Koninklijke Ahold 46,144 677,916 Koninklijke Boskalis Westminster 3,270 149,760 Koninklijke DSM 6,749 413,789 Koninklijke KPN 42,421 238,805 Koninklijke Philips Electronics 47,237 1,475,816 Koninklijke Vopak 3,314 226,291 QIAGEN 9,940 a 208,790 Randstad Holding 5,158 213,887 Reed Elsevier 30,068 467,254 TNT Express 14,602 112,198 Unilever 73,760 2,984,491 Wolters Kluwer 14,094 285,711 Ziggo 5,527 176,319 New Zealand.1% Auckland International Airport 42,260 100,542 Contact Energy 16,082 a 70,449 Fletcher Building 30,980 247,505 SKYCITY Entertainment Group 26,289 87,585 Telecom Corporation of New Zealand 78,060 158,857 Norway.9% Aker Solutions 6,700 146,561 DNB 44,800 626,539 Gjensidige Forsikring 8,002 125,825 Norsk Hydro 43,978 210,676 Orkla 34,223 301,955 Seadrill 15,705 621,829 Statoil 50,730 1,351,153 Telenor 31,295 690,301 Yara International 8,391 447,743 Portugal.2% Banco Espirito Santo 94,617 a 134,251 Energias de Portugal 89,143 287,464 Galp Energia 12,368 200,930 Jeronimo Martins 10,387 220,788 Portugal Telecom 27,519 160,670 Singapore1.7% Ascendas Real Estate Investment Trust 91,912 187,886 CapitaCommercial Trust 99,000 133,184 CapitaLand 115,500 373,288 CapitaMall Trust 97,000 166,154 CapitaMalls Asia 65,000 113,441 City Developments 21,000 198,352 ComfortDelGro 93,700 146,116 DBS Group Holdings 83,588 1,010,364 Fraser and Neave 41,150 317,523 Genting Singapore 275,527 345,063 Global Logistic Properties 90,843 202,583 Golden Agri-Resources 325,440 166,973 Hutchison Port Holdings Trust 227,000 186,140 Jardine Cycle & Carriage 4,422 180,824 Keppel 65,700 610,471 Keppel Land 36,000 123,912 Olam International 62,995 82,202 Oversea-Chinese Banking 117,942 931,986 SembCorp Industries 43,254 191,518 SembCorp Marine 38,000 145,227 Singapore Airlines 24,733 219,622 Singapore Exchange 39,000 245,473 Singapore Press Holdings 69,075 228,827 Singapore Technologies Engineering 68,000 215,376 Singapore Telecommunications 362,951 1,026,404 StarHub 26,918 84,822 United Overseas Bank 58,112 885,073 UOL Group 21,111 106,608 Wilmar International 86,000 265,439 Spain3.0% Abertis Infraestructuras 16,405 281,105 Acciona 1,014 81,534 ACS Actividades de Construccion y Servicios 6,259 150,167 Amadeus IT Holding, Cl. A 14,513 364,062 Banco Bilbao Vizcaya Argentaria 246,833 2,454,958 Banco de Sabadell 126,565 a 339,058 Banco Popular Espanol 243,896 219,890 Banco Santander 455,464 3,821,249 Bankia 35,723 a 24,786 CaixaBank 33,152 130,854 Distribuidora Internacional de Alimentacion 28,895 213,587 Enagas 8,773 207,625 Ferrovial 17,812 285,504 Gas Natural SDG 15,540 310,277 Grifols 7,010 a 238,429 Iberdrola 181,813 980,545 Inditex 9,913 1,389,050 Mapfre 35,362 109,040 Red Electrica 5,053 281,366 Repsol 37,258 831,930 Telefonica 185,513 2,690,164 Zardoya Otis 6,097 93,629 Sweden3.2% Alfa Laval 14,802 316,162 Assa Abloy, Cl. B 15,331 573,901 Atlas Copco, Cl. A 29,850 851,200 Atlas Copco, Cl. B 17,066 435,384 Boliden 11,860 219,372 Electrolux, Ser. B 11,233 296,821 Elekta, Cl. B 17,267 256,920 Ericsson, Cl. B 138,243 1,609,032 Getinge, Cl. B 9,040 278,970 Hennes & Mauritz, Cl. B 43,112 1,588,089 Hexagon, Cl. B 10,584 284,333 Husqvarna, Cl. B 20,251 131,007 Industrivarden, Cl. C 5,510 96,718 Investment AB Kinnevik, Cl. B 9,340 215,363 Investor, Cl. B 20,905 593,824 Lundin Petroleum 10,410 a 267,379 Millicom International Cellular, SDR 2,824 260,287 Nordea Bank 119,740 1,321,164 Ratos, Cl. B 9,138 88,105 Sandvik 45,873 736,669 Scania, Cl. B 14,461 296,824 Securitas, Cl. B 13,206 123,485 Skandinaviska Enskilda Banken, Cl. A 63,015 631,850 Skanska, Cl. B 17,713 301,167 SKF, Cl. B 17,567 436,008 Svenska Cellulosa, Cl. B 25,855 627,074 Svenska Handelsbanken, Cl. A 22,047 901,597 Swedbank, Cl. A 35,677 841,723 Swedish Match 9,560 358,772 Tele2, Cl. B 14,263 255,968 TeliaSonera 99,064 715,029 Volvo, Cl. B 61,984 917,400 Switzerland8.9% ABB 99,698 a 2,138,459 Actelion 5,049 a 250,217 Adecco 5,979 a 343,609 Aryzta 3,825 a 214,987 Baloise Holding 2,170 196,482 Banque Cantonale Vaudoise 127 67,858 Barry Callebaut 84 a 84,595 Cie Financiere Richemont, Cl. A 23,674 1,947,145 Credit Suisse Group 56,923 a 1,682,576 Ems-Chemie Holding 319 81,148 Geberit 1,601 a 374,367 Givaudan 364 a 404,778 Glencore International 173,384 1,081,931 Holcim 10,188 a 793,165 Julius Baer Group 9,762 a 399,576 Kuehne & Nagel International 2,399 281,801 Lindt & Spruengli 5 a 203,286 Lindt & Spruengli-PC 38 a 136,124 Lonza Group 2,290 a 134,876 Nestle 145,684 10,229,336 Novartis 103,961 7,082,668 Pargesa Holding-BR 1,256 93,229 Partners Group Holding 798 187,388 Roche Holding 31,752 7,026,925 Schindler Holding 876 126,676 Schindler Holding-PC 2,195 325,614 SGS 251 597,954 Sika-BR 92 232,110 Sonova Holding 2,299 a 266,013 Sulzer 1,104 173,719 Swatch Group 2,061 193,972 Swatch Group-BR 1,373 753,449 Swiss Life Holding 1,289 a 193,764 Swiss Prime Site 2,464 a 208,345 Swiss Re 16,021 a 1,192,707 Swisscom 1,045 463,334 Syngenta 4,225 1,824,078 UBS 164,898 a 2,859,283 Zurich Insurance Group 6,686 a 1,923,405 United Kingdom22.0% 3i Group 40,776 170,213 Aberdeen Asset Management 40,361 257,585 Admiral Group 9,339 181,146 Aggreko 11,537 292,213 AMEC 14,115 241,996 Anglo American 63,073 1,887,128 Antofagasta 17,719 320,927 ArcelorMittal 45,637 781,695 ARM Holdings 61,332 839,458 Associated British Foods 15,995 443,685 AstraZeneca 56,472 2,734,394 Aviva 129,774 754,744 Babcock International Group 16,857 277,510 BAE Systems 144,462 778,077 Balfour Beatty 31,657 133,201 Barclays 526,733 2,514,538 BG Group 153,858 2,732,998 BHP Billiton 95,612 3,270,873 BP 860,701 6,371,442 British American Tobacco 87,897 4,576,633 British Land 37,405 333,401 British Sky Broadcasting Group 48,230 625,326 BT Group 357,743 1,410,501 Bunzl 14,415 259,027 Burberry Group 20,367 438,337 Capita 30,278 377,923 Capital Shopping Centres Group 25,428 143,651 Carnival 8,120 329,812 Centrica 236,284 1,312,356 Cobham 52,376 175,855 Compass Group 84,804 1,027,569 Croda International 5,720 219,902 Diageo 113,446 3,377,183 Eurasian Natural Resources 10,473 54,780 Evraz 14,161 64,795 Experian 44,936 770,409 G4S 62,366 274,283 GKN 73,775 281,752 GlaxoSmithKline 224,912 5,156,225 Hammerson 30,961 238,498 Hargreaves Lansdown 11,555 126,634 HSBC Holdings 827,294 9,403,692 ICAP 23,517 121,665 IMI 15,016 278,639 Imperial Tobacco Group 45,008 1,673,916 Inmarsat 19,204 196,450 InterContinental Hotels Group 12,259 360,856 International Consolidated Airlines Group 38,774 a 131,407 Intertek Group 7,450 367,348 Invensys 39,048 213,039 Investec 22,879 167,605 ITV 159,866 291,071 J Sainsbury 53,650 281,388 Johnson Matthey 9,073 325,927 Kazakhmys 9,643 111,644 Kingfisher 109,121 466,757 Land Securities Group 35,964 458,020 Legal & General Group 270,659 654,197 Lloyds Banking Group 1,916,185 a 1,569,976 London Stock Exchange Group 7,101 135,596 Marks & Spencer Group 74,127 446,394 Meggitt 35,266 243,303 Melrose Industries 53,387 197,623 National Grid 165,056 1,810,192 Next 7,197 463,196 Old Mutual 217,872 647,548 Pearson 37,353 707,344 Petrofac 11,713 304,287 Prudential 116,023 1,762,831 Randgold Resources 3,820 361,692 Reckitt Benckiser Group 29,518 1,967,180 Reed Elsevier 55,922 609,313 Resolution 65,078 270,935 Rexam 32,949 244,823 Rio Tinto 60,673 3,425,678 Rolls-Royce Holdings 85,142 a 1,277,427 Royal Bank of Scotland Group 96,705 a 526,531 Royal Dutch Shell, Cl. A 167,975 5,970,183 Royal Dutch Shell, Cl. B 118,992 4,329,246 RSA Insurance Group 160,217 334,654 SABMiller 43,376 2,167,011 Sage Group 55,544 284,274 Schroders 5,251 161,148 Segro 34,395 135,394 Serco Group 22,385 196,861 Severn Trent 11,123 286,137 Shire 25,675 860,421 Smith & Nephew 41,419 477,239 Smiths Group 17,705 344,542 SSE 41,936 943,779 Standard Chartered 108,346 2,882,548 Standard Life 108,165 592,873 Subsea 7 12,715 307,698 Tate & Lyle 21,761 280,416 Tesco 364,624 2,060,451 TUI Travel 20,087 92,643 Tullow Oil 40,324 727,792 Unilever 58,166 2,368,079 United Utilities Group 30,234 351,001 Vedanta Resources 4,090 78,100 Vodafone Group 2,222,933 6,067,480 Weir Group 9,375 294,995 Whitbread 7,724 314,830 WM Morrison Supermarkets 103,103 410,437 Wolseley 12,561 586,693 WPP 56,152 882,997 Xstrata 95,376 a 1,787,203 United States.2% Transocean 15,988 Total Common Stocks (cost $476,826,942) Preferred Stocks.6% Shares Value ($) Germany: Bayerische Motoren Werke 2,541 173,922 Henkel & Co. 8,150 719,622 Porsche Automobil Holding 7,019 610,895 ProSiebenSat.1 Media 3,585 122,617 RWE 1,967 69,320 Volkswagen 6,565 1,623,667 Total Preferred Stocks (cost $1,872,261) Number of Rights.0% Rights Value ($) Spain; Banco Santander (cost $104,004) 455,464 Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.07%, 3/14/13 (cost $389,971) 390,000 c Other Investment3.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $16,255,257) 16,255,257 d Total Investments (cost $495,448,435) % Liabilities, Less Cash and Receivables %) ) Net Assets % BR-Bearer Certificate CDI-Chess Depository Interest PC-Participation Certificate REIT-Real Estate Investment Trust RSP-Risparmio (Savings) Shares SDR-Swedish Depository Receipts STRIP-Separate Trading of Registered Interest and Principal of Securities a Non-income producing security. b The valuation of this security has been determined in good faith by management under the direction of the Board of Directors. At January 31, 2013, the value of this security amounted to $48 or less than .01% of net assets c Held by or on behalf of a counterparty for open financial futures positions. d Investment in affiliated money market mutual fund. At January 31, 2013, net unrealized appreciation on investments was $39,677,322 of which $104,409,610 related to appreciated investment securities and $64,732,288 related to depreciated investment securities. At January 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 24.9 Industrial 12.2 Consumer Staples 11.5 Consumer Discretionary 10.6 Health Care 9.8 Materials 9.5 Energy 7.6 Telecommunication Services 4.8 Information Technology 4.2 Utilities 3.6 Short-Term/Money Market Investments 3.2 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS January 31, 2013 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring: 2/1/2013 a 984,000 1,029,610 1,026,112 (3,498 ) 3/21/2013 a 2,166,117 2,259,720 2,250,757 (8,963 ) 3/21/2013 b 360,300 373,244 374,378 1,134 3/21/2013 c 15,756 16,231 16,372 141 3/21/2013 d 141,800 148,526 147,341 (1,185 ) 3/21/2013 e 1,514,000 1,585,309 1,573,159 (12,150 ) British Pound, Expiring: 2/1/2013 a 1,840,000 2,898,182 2,918,226 20,044 3/21/2013 a 3,150,800 5,064,094 4,995,851 (68,243 ) 3/21/2013 b 560,900 881,491 889,353 7,862 3/21/2013 d 431,949 693,134 684,890 (8,244 ) 3/21/2013 e 2,698,800 4,361,989 4,279,168 (82,821 ) 3/21/2013 f 668,632 1,078,868 1,060,171 (18,697 ) Danish Krone, Expiring: 2/1/2013 a 816,200 147,550 148,543 993 Euro, Expiring: 2/1/2013 a 1,874,500 2,527,223 2,545,180 17,957 3/21/2013 a 3,980,500 5,243,574 5,406,175 162,601 3/21/2013 b 630,200 848,903 855,915 7,012 3/21/2013 d 327,050 430,873 444,188 13,315 3/21/2013 e 3,485,364 4,571,456 4,733,699 162,243 3/21/2013 g 716,216 932,520 972,739 40,219 Japanese Yen, Expiring: 2/1/2013 a 221,500,000 2,441,875 2,422,221 (19,654 ) 3/21/2013 a 337,007,000 3,862,709 3,686,534 (176,175 ) 3/21/2013 b 55,080,000 607,134 602,522 (4,612 ) 3/21/2013 c 7,366,999 86,899 80,588 (6,311 ) 3/21/2013 d 87,488,019 1,045,565 957,035 (88,530 ) 3/21/2013 e 269,786,000 3,103,450 2,951,200 (152,250 ) 3/21/2013 h 17,932,145 216,580 196,161 (20,419 ) Norwegian Krone, Expiring: 2/1/2013 a 512,100 93,211 93,741 530 Singapore Dollar, Expiring: 2/1/2013 a 338,100 273,965 273,179 (786 ) Swedish Krona, Expiring: 2/1/2013 a 2,815,200 442,146 442,791 645 Swiss Franc, Expiring: 2/1/2013 a 965,400 1,047,770 1,060,821 13,051 Sales: Proceeds ($) Australian Dollar, Expiring: 3/21/2013 a 3,198,600 3,335,818 3,323,584 12,234 3/21/2013 b 95,300 99,822 99,024 798 3/21/2013 c 45,500 47,619 47,278 341 3/21/2013 d 232,700 243,906 241,792 2,114 British Pound, Expiring: 3/21/2013 a 5,787,600 9,233,326 9,176,713 56,613 3/21/2013 b 37,200 59,965 58,983 982 3/21/2013 c 79,271 127,741 125,691 2,050 3/21/2013 d 660,700 1,063,071 1,047,594 15,477 Euro, Expiring: 3/21/2013 a 7,000,600 9,312,129 9,507,969 (195,840 ) 3/21/2013 b 132,200 173,490 179,549 (6,059 ) 3/21/2013 c 98,422 129,106 133,673 (4,567 ) 3/21/2013 d 613,000 816,239 832,555 (16,316 ) Japanese Yen, Expiring: 3/21/2013 a 628,106,000 7,091,280 6,870,877 220,403 3/21/2013 b 6,783,000 81,320 74,200 7,120 3/21/2013 c 9,209,000 110,367 100,738 9,629 3/21/2013 d 36,545,000 410,515 399,767 10,748 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Citigroup b Credit Suisse First Boston c Goldman Sachs d UBS e Westpac Bank f HSBC g Royal Bank of Scotland h Royal Bank of Canada STATEMENT OF FINANCIAL FUTURES January 31, 2013 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 1/31/2013 ($) Financial Futures Long ASX SPI 200 Index 6 757,852 March 2013 12,928 Euro STOXX 50 54 1,987,726 March 2013 (9,126 ) FTSE 100 Index 19 1,886,379 March 2013 26,143 TOPIX 14 1,435,289 March 2013 55,838 Gross Unrealized Appreciation Gross Unrealized Depreciation ) The following is a summary of the inputs used as of January 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 515,062,093 - 48 Mutual Funds 16,255,257 - - Preferred Stocks+ 3,320,043 - - U.S. Treasury - 389,986 - Rights+ 98,330 - - Other Financial Instruments: Financial Futures++ 94,909 - - Forward Foreign Currency Exchange Contracts++ - 786,256 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (895,320) - ) Financial Futures++ (9,126) - - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended January 31, 2013 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus S&P 500 Index Fund January 31, 2013 (Unaudited) Common Stocks98.3% Shares Value ($) Automobiles & Components.8% BorgWarner 21,120 a 1,566,682 Delphi Automotive 51,123 a 1,976,415 Ford Motor 677,125 8,768,769 Goodyear Tire & Rubber 43,150 a 593,744 Harley-Davidson 40,147 2,104,506 Johnson Controls 121,027 3,762,729 Banks2.8% BB&T 123,747 3,747,059 Comerica 33,381 1,146,971 Fifth Third Bancorp 164,452 2,678,923 First Horizon National 42,768 436,661 Hudson City Bancorp 87,836 750,998 Huntington Bancshares 151,668 1,055,609 KeyCorp 168,827 1,586,974 M&T Bank 21,218 b 2,178,876 People's United Financial 59,919 737,603 PNC Financial Services Group 93,887 5,802,217 Regions Financial 248,633 1,934,365 SunTrust Banks 95,122 2,698,611 U.S. Bancorp 336,733 11,145,862 Wells Fargo & Co. 873,838 30,435,778 Zions Bancorporation 33,419 779,331 Capital Goods7.7% 3M 112,992 11,361,346 Boeing 121,087 8,944,697 Caterpillar 116,055 11,418,651 Cummins 31,965 3,670,541 Danaher 103,603 6,208,928 Deere & Co. 69,479 6,535,195 Dover 32,222 2,229,118 Eaton 81,758 4,656,118 Emerson Electric 129,075 7,389,544 Fastenal 47,507 2,360,148 Flowserve 9,190 1,440,716 Fluor 30,068 1,949,308 General Dynamics 58,727 3,893,600 General Electric 1,871,615 41,699,582 Honeywell International 139,767 9,537,700 Illinois Tool Works 76,439 4,802,662 Ingersoll-Rand 50,600 2,600,334 Jacobs Engineering Group 22,340 a 1,074,777 Joy Global 18,859 1,191,323 L-3 Communications Holdings 17,247 1,309,392 Lockheed Martin 47,707 4,144,307 Masco 65,787 1,209,823 Northrop Grumman 43,833 2,850,898 PACCAR 62,463 b 2,939,509 Pall 20,536 1,402,609 Parker Hannifin 27,024 2,512,421 Pentair 37,512 1,901,108 Precision Castparts 25,763 4,724,934 Quanta Services 37,851 a 1,096,543 Raytheon 58,747 3,094,792 Rockwell Automation 24,879 2,218,958 Rockwell Collins 25,500 1,501,440 Roper Industries 17,614 2,068,764 Snap-on 10,081 816,763 Stanley Black & Decker 29,649 2,277,933 Textron 48,699 1,400,583 United Technologies 150,439 13,173,943 W.W. Grainger 10,563 2,300,833 Xylem 33,763 943,001 Commercial & Professional Services.7% ADT 40,476 1,922,610 Avery Dennison 17,132 659,753 Cintas 19,386 819,252 Dun & Bradstreet 8,292 b 676,130 Equifax 20,748 1,217,908 Iron Mountain 30,330 1,037,589 Pitney Bowes 37,470 b 539,943 Republic Services 52,618 1,677,988 Robert Half International 24,946 879,097 Stericycle 15,838 a 1,494,315 Tyco International 83,700 2,530,251 Waste Management 76,952 2,799,514 Consumer Durables & Apparel1.1% Coach 51,712 2,637,312 D.R. Horton 48,521 1,148,007 Fossil 9,547 a 1,007,972 Garmin 19,839 b 751,700 Harman International Industries 11,678 522,941 Hasbro 19,752 b 738,132 Leggett & Platt 25,041 b 737,207 Lennar, Cl. A 29,000 b 1,204,660 Mattel 60,133 2,262,805 Newell Rubbermaid 51,414 1,207,201 NIKE, Cl. B 130,462 7,051,471 PulteGroup 60,015 a 1,244,711 Ralph Lauren 10,735 1,787,163 VF 15,513 2,289,409 Whirlpool 13,383 1,544,131 Consumer Services1.8% Apollo Group, Cl. A 17,675 a 357,389 Carnival 79,070 3,061,590 Chipotle Mexican Grill 5,679 a 1,743,510 Darden Restaurants 23,707 1,102,376 H&R Block 48,006 1,093,097 International Game Technology 49,348 758,479 Marriott International, Cl. A 44,259 1,769,475 McDonald's 179,276 17,083,210 Starbucks 132,770 7,451,052 Starwood Hotels & Resorts Worldwide 34,602 c 2,124,909 Wyndham Worldwide 24,698 1,377,901 Wynn Resorts 14,570 1,824,455 Yum! Brands 80,842 5,249,879 Diversified Financials6.5% American Express 173,791 10,220,649 Ameriprise Financial 37,183 2,465,977 Bank of America 1,923,263 21,771,337 Bank of New York Mellon 209,478 5,689,422 BlackRock 22,675 5,357,649 Capital One Financial 103,073 5,805,071 Charles Schwab 193,583 3,199,927 Citigroup 523,286 22,061,738 CME Group 55,216 3,193,693 Discover Financial Services 90,173 3,461,741 E*TRADE Financial 42,286 a 448,654 Franklin Resources 24,954 3,415,704 Goldman Sachs Group 78,872 11,662,014 IntercontinentalExchange 12,790 a,b 1,774,613 Invesco 78,462 2,138,090 JPMorgan Chase & Co. 678,323 31,915,097 Legg Mason 22,865 632,217 Leucadia National 35,092 b 893,091 Moody's 34,693 1,901,870 Morgan Stanley 245,067 5,599,781 NASDAQ OMX Group 19,811 561,048 Northern Trust 38,540 1,983,654 NYSE Euronext 43,808 1,514,443 SLM 84,146 1,421,226 State Street 83,007 4,619,340 T. Rowe Price Group 44,869 3,205,890 Energy10.9% Anadarko Petroleum 88,672 7,095,533 Apache 69,379 5,811,185 Baker Hughes 77,748 3,476,891 Cabot Oil & Gas 38,446 2,029,180 Cameron International 43,473 a 2,752,276 Chesapeake Energy 91,182 b 1,840,053 Chevron 349,080 40,196,562 ConocoPhillips 215,844 12,518,952 CONSOL Energy 40,833 1,279,706 Denbury Resources 71,900 a 1,339,497 Devon Energy 68,009 3,889,435 Diamond Offshore Drilling 12,503 b 938,850 Ensco, Cl. A 40,955 2,603,509 EOG Resources 47,897 5,986,167 EQT 26,271 1,560,760 Exxon Mobil 813,900 73,226,583 FMC Technologies 41,942 a 1,985,954 Halliburton 164,546 6,693,731 Helmerich & Payne 19,077 1,227,414 Hess 52,503 3,526,101 Kinder Morgan 112,033 4,196,756 Marathon Oil 124,828 4,195,469 Marathon Petroleum 59,888 4,444,288 Murphy Oil 33,170 1,974,278 Nabors Industries 54,361 a 906,198 National Oilwell Varco 75,603 5,605,206 Newfield Exploration 23,525 a 693,988 Noble 45,097 1,826,429 Noble Energy 31,452 3,390,211 Occidental Petroleum 143,909 12,702,847 Peabody Energy 48,931 1,230,615 Phillips 66 111,205 6,735,687 Pioneer Natural Resources 21,744 2,555,790 QEP Resources 32,621 957,426 Range Resources 28,835 1,936,847 Rowan, Cl. A 22,488 a 775,386 Schlumberger 236,890 18,489,264 Southwestern Energy 62,547 a 2,145,362 Spectra Energy 117,779 3,271,901 Tesoro 25,125 1,223,336 Valero Energy 99,497 4,351,004 Williams 119,150 4,176,207 WPX Energy 35,479 a 533,249 Food & Staples Retailing2.3% Costco Wholesale 76,751 7,854,697 CVS Caremark 222,593 11,396,762 Kroger 90,682 2,511,891 Safeway 44,553 b 857,645 Sysco 103,774 3,296,900 Wal-Mart Stores 298,876 20,906,376 Walgreen 152,012 6,074,400 Whole Foods Market 30,343 2,920,514 Food, Beverage & Tobacco5.9% Altria Group 361,215 12,165,721 Archer-Daniels-Midland 118,906 3,392,388 Beam 29,044 1,781,559 Brown-Forman, Cl. B 26,633 1,723,155 Campbell Soup 31,488 b 1,155,924 Coca-Cola 688,613 25,643,948 Coca-Cola Enterprises 48,628 1,695,658 ConAgra Foods 73,325 2,396,994 Constellation Brands, Cl. A 27,123 a 877,700 Dean Foods 34,436 a 630,523 Dr. Pepper Snapple Group 37,916 1,708,874 General Mills 114,900 4,818,906 H.J. Heinz 57,829 b 3,506,172 Hershey 27,432 2,179,472 Hormel Foods 25,301 875,668 J.M. Smucker 19,713 1,747,163 Kellogg 43,571 2,548,904 Kraft Foods Group 104,852 4,846,259 Lorillard 70,656 2,760,530 McCormick & Co. 23,885 1,489,230 Mead Johnson Nutrition 36,977 2,810,252 Molson Coors Brewing, Cl. B 27,760 1,254,197 Mondelez International, Cl. A 315,091 8,756,379 Monster Beverage 26,656 a 1,276,822 PepsiCo 276,729 20,159,708 Philip Morris International 298,180 26,287,549 Reynolds American 59,080 2,598,338 Tyson Foods, Cl. A 52,973 1,171,763 Health Care Equipment & Services4.2% Abbott Laboratories 281,996 9,554,024 Aetna 59,043 2,847,644 AmerisourceBergen 41,442 1,880,224 Baxter International 97,099 6,587,196 Becton Dickinson & Co. 35,180 2,956,527 Boston Scientific 253,594 a 1,894,347 C.R. Bard 13,683 1,396,624 Cardinal Health 61,461 2,692,606 CareFusion 39,802 a 1,235,454 Cerner 26,272 a 2,168,754 Cigna 51,060 2,978,840 Coventry Health Care 24,718 1,132,826 Covidien 85,102 5,305,259 DaVita HealthCare Partners 14,619 a 1,687,179 DENTSPLY International 24,840 1,037,318 Edwards Lifesciences 20,371 a 1,831,964 Express Scripts Holding 145,643 a 7,780,249 Humana 29,099 2,163,802 Intuitive Surgical 7,070 a 4,060,867 Laboratory Corp. of America Holdings 16,834 a 1,506,643 McKesson 41,802 4,398,824 Medtronic 181,104 8,439,446 Patterson 15,412 556,836 Quest Diagnostics 28,543 1,654,067 St. Jude Medical 55,055 2,240,739 Stryker 51,099 3,201,352 Tenet Healthcare 19,011 a 738,197 UnitedHealth Group 183,447 10,128,109 Varian Medical Systems 20,036 a 1,415,543 WellPoint 53,709 3,481,417 Zimmer Holdings 31,567 2,354,898 Household & Personal Products2.4% Avon Products 77,007 1,307,579 Clorox 23,250 1,823,033 Colgate-Palmolive 79,146 8,497,906 Estee Lauder, Cl. A 42,391 2,582,884 Kimberly-Clark 70,051 6,270,265 Procter & Gamble 488,016 36,679,283 Insurance4.1% ACE 60,100 5,128,333 Aflac 82,974 4,402,600 Allstate 87,584 3,844,938 American International Group 262,197 a 9,918,913 Aon 57,024 3,292,566 Assurant 14,133 540,446 Berkshire Hathaway, Cl. B 326,200 a 31,618,566 Chubb 47,053 3,778,826 Cincinnati Financial 26,035 1,104,925 Genworth Financial, Cl. A 83,117 a 762,183 Hartford Financial Services Group 78,341 1,942,857 Lincoln National 49,946 1,447,435 Loews 56,396 2,445,895 Marsh & McLennan 96,269 3,415,624 MetLife 194,521 7,263,414 Principal Financial Group 51,203 1,587,805 Progressive 98,789 2,221,765 Prudential Financial 82,559 4,778,515 Torchmark 16,892 941,053 Travelers 68,316 5,360,073 Unum Group 49,809 1,161,048 XL Group 54,648 1,514,843 Materials3.5% Air Products & Chemicals 38,209 3,340,613 Airgas 11,990 1,141,928 Alcoa 192,245 1,699,446 Allegheny Technologies 18,808 595,273 Ball 26,812 1,193,670 Bemis 19,779 705,715 CF Industries Holdings 11,059 2,534,391 Cliffs Natural Resources 26,122 b 974,612 Dow Chemical 212,635 6,846,847 E.I. du Pont de Nemours & Co. 165,147 7,836,225 Eastman Chemical 26,907 1,914,433 Ecolab 47,543 3,442,113 FMC 25,364 1,559,125 Freeport-McMoRan Copper & Gold 168,358 5,934,620 International Flavors & Fragrances 14,164 997,571 International Paper 77,314 3,202,346 LyondellBasell Industries, Cl. A 67,169 4,259,858 MeadWestvaco 30,975 971,066 Monsanto 95,382 9,666,966 Mosaic 50,146 3,071,443 Newmont Mining 87,851 3,774,079 Nucor 57,017 2,623,352 Owens-Illinois 30,119 a 716,832 PPG Industries 27,022 b 3,725,523 Praxair 52,886 5,837,028 Sealed Air 34,582 647,375 Sherwin-Williams 15,328 2,485,282 Sigma-Aldrich 21,630 1,672,648 United States Steel 26,106 b 583,469 Vulcan Materials 23,664 1,338,436 Media3.5% Cablevision Systems (NY Group), Cl. A 40,411 591,617 CBS, Cl. B 105,383 4,396,579 Comcast, Cl. A 475,761 18,116,979 DIRECTV 107,920 a 5,519,029 Discovery Communications, Cl. A 43,667 a 3,029,616 Gannett 40,778 800,472 Interpublic Group of Cos. 77,492 938,428 McGraw-Hill 49,496 2,847,010 News Corp., Cl. A 361,585 10,030,368 Omnicom Group 46,870 2,544,104 Scripps Networks Interactive, Cl. A 15,343 947,737 Time Warner 168,481 8,511,660 Time Warner Cable 54,318 4,852,770 Viacom, Cl. B 82,492 4,978,392 Walt Disney 316,337 17,044,238 Washington Post, Cl. B 721 b 278,075 Pharmaceuticals, Biotech & Life Sciences7.9% AbbVie 281,996 10,346,433 Actavis 22,990 a 1,986,106 Agilent Technologies 62,883 2,815,901 Alexion Pharmaceuticals 34,152 a 3,209,946 Allergan 54,520 5,725,145 Amgen 136,968 11,705,285 Biogen Idec 41,936 a 6,545,371 Bristol-Myers Squibb 294,694 10,650,241 Celgene 75,518 a 7,473,261 Eli Lilly & Co. 181,354 9,736,896 Forest Laboratories 43,195 a 1,567,979 Gilead Sciences 268,798 a 10,604,081 Hospira 29,933 a 1,021,314 Johnson & Johnson 494,016 36,517,663 Life Technologies 31,860 a 2,061,023 Merck & Co. 541,665 23,427,011 Mylan 73,411 a 2,075,329 PerkinElmer 20,343 716,887 Perrigo 15,446 1,552,477 Pfizer 1,314,381 35,856,314 Thermo Fisher Scientific 64,752 4,671,209 Waters 15,374 a 1,407,797 Real Estate1.9% Apartment Investment & Management, Cl. A 26,808 c 731,322 AvalonBay Communities 20,256 c 2,629,026 Boston Properties 26,639 c 2,804,554 CBRE Group, Cl. A 53,752 a 1,159,968 Equity Residential 57,352 c 3,176,727 HCP 79,223 c 3,675,155 Health Care 46,302 c 2,909,618 Host Hotels & Resorts 127,297 c 2,137,317 Kimco Realty 73,713 c 1,531,019 Plum Creek Timber 28,023 c 1,350,148 Prologis 83,531 c 3,332,887 Public Storage 25,509 c 3,926,600 Simon Property Group 55,167 c 8,836,650 Ventas 53,345 c 3,536,240 Vornado Realty Trust 29,837 c 2,520,033 Weyerhaeuser 96,956 c 2,920,315 Retailing4.2% Abercrombie & Fitch, Cl. A 14,039 701,950 Amazon.com 64,658 a 17,166,699 AutoNation 7,145 a,b 346,533 AutoZone 6,605 a 2,441,869 Bed Bath & Beyond 40,980 a 2,405,526 Best Buy 49,614 b 806,724 Big Lots 12,052 a 387,472 CarMax 40,103 a 1,580,860 Dollar General 48,293 a 2,232,102 Dollar Tree 41,307 a 1,651,867 Expedia 16,642 1,085,891 Family Dollar Stores 17,934 1,016,858 GameStop, Cl. A 21,251 b 493,023 Gap 52,429 1,713,380 Genuine Parts 27,282 1,855,994 Home Depot 266,867 17,858,740 J.C. Penney 26,323 b 535,147 Kohl's 37,935 1,756,011 Limited Brands 42,890 2,059,578 Lowe's 202,446 7,731,413 Macy's 70,613 2,789,920 Netflix 10,196 a 1,684,787 Nordstrom 27,456 1,516,395 O'Reilly Automotive 20,937 a 1,939,813 PetSmart 19,805 1,295,445 priceline.com 8,836 a 6,056,813 Ross Stores 40,563 2,421,611 Staples 122,100 b 1,645,908 Target 116,239 7,021,998 The TJX Companies 130,553 5,898,385 Tiffany & Co. 21,339 1,403,039 TripAdvisor 19,513 a 903,062 Urban Outfitters 19,231 a 822,894 Semiconductors & Semiconductor Equipment1.9% Advanced Micro Devices 110,175 a,b 286,455 Altera 57,845 1,933,180 Analog Devices 52,714 2,300,439 Applied Materials 218,422 2,819,828 Broadcom, Cl. A 90,924 2,950,484 First Solar 10,675 a 300,822 Intel 889,562 18,716,384 KLA-Tencor 29,810 1,636,867 Lam Research 29,623 a 1,218,690 Linear Technology 40,484 1,482,524 LSI 100,482 a 707,393 Microchip Technology 33,824 b 1,131,413 Micron Technology 182,598 a 1,380,441 NVIDIA 110,722 1,357,452 Teradyne 35,007 a 565,713 Texas Instruments 201,863 6,677,628 Xilinx 46,090 1,681,824 Software & Services9.4% Accenture, Cl. A 113,915 8,189,349 Adobe Systems 86,982 a 3,290,529 Akamai Technologies 30,772 a 1,252,728 Autodesk 41,049 a 1,595,985 Automatic Data Processing 85,887 5,092,240 BMC Software 25,488 a 1,059,026 CA 60,022 1,489,746 Citrix Systems 33,913 a 2,481,075 Cognizant Technology Solutions, Cl. A 52,865 a 4,132,986 Computer Sciences 26,846 1,122,163 eBay 207,780 a 11,621,135 Electronic Arts 54,599 a 858,842 Fidelity National Information Services 45,349 1,682,901 Fiserv 24,459 a 1,964,302 Google, Cl. A 47,473 a 35,874,871 International Business Machines 189,597 38,501,463 Intuit 49,819 3,107,709 MasterCard, Cl. A 19,062 9,881,741 Microsoft 1,351,418 37,123,452 Oracle 671,006 23,827,423 Paychex 58,642 b 1,913,488 Red Hat 35,282 a 1,960,268 SAIC 50,355 609,296 salesforce.com 23,095 a 3,975,342 Symantec 126,583 a 2,755,712 Teradata 30,339 a 2,022,398 Total System Services 28,103 653,395 VeriSign 28,054 a 1,217,824 Visa, Cl. A 92,900 14,669,839 Western Union 111,031 1,579,971 Yahoo! 188,191 a 3,694,189 Technology Hardware & Equipment6.7% Amphenol, Cl. A 28,894 1,952,368 Apple 167,860 76,428,337 Cisco Systems 947,289 19,485,735 Corning 268,784 3,225,408 Dell 263,915 3,494,235 EMC 375,861 a 9,249,939 F5 Networks 13,854 a 1,453,008 FLIR Systems 25,374 603,140 Harris 19,507 901,223 Hewlett-Packard 348,554 5,754,627 Jabil Circuit 32,358 611,890 JDS Uniphase 40,459 a 587,060 Juniper Networks 92,709 a 2,074,827 Molex 25,992 b 705,943 Motorola Solutions 50,112 2,926,040 NetApp 64,065 a 2,306,340 QUALCOMM 304,066 20,077,478 SanDisk 43,445 a 2,171,816 Seagate Technology 60,025 b 2,039,650 TE Connectivity 75,600 2,939,328 Western Digital 40,015 1,880,705 Xerox 234,209 1,876,014 Telecommunication Services3.1% American Tower 70,069 5,335,754 AT&T 1,014,040 35,278,452 CenturyLink 110,317 4,462,323 Crown Castle International 52,941 a 3,733,399 Frontier Communications 184,604 b 843,640 MetroPCS Communications 58,241 a 584,157 Sprint Nextel 530,323 a 2,985,718 Verizon Communications 509,235 22,207,738 Windstream 106,795 b 1,040,183 Transportation1.6% C.H. Robinson Worldwide 29,405 1,945,141 CSX 184,096 4,055,635 Expeditors International of Washington 38,012 1,630,715 FedEx 51,756 5,250,646 Norfolk Southern 56,441 3,887,092 Ryder System 9,785 555,592 Southwest Airlines 132,827 1,488,991 Union Pacific 84,141 11,061,176 United Parcel Service, Cl. B 127,678 10,123,589 Utilities3.4% AES 108,632 1,177,571 AGL Resources 21,260 888,668 Ameren 44,379 1,439,655 American Electric Power 85,842 3,887,784 CenterPoint Energy 76,447 1,562,577 CMS Energy 48,846 1,255,342 Consolidated Edison 51,773 2,944,848 Dominion Resources 101,661 5,500,877 DTE Energy 30,234 1,914,115 Duke Energy 125,020 8,593,875 Edison International 58,838 2,835,403 Entergy 31,245 2,018,427 Exelon 151,261 4,755,646 FirstEnergy 73,944 2,993,993 Integrys Energy Group 13,486 737,549 NextEra Energy 74,959 5,400,796 NiSource 55,163 1,491,056 Northeast Utilities 55,335 2,253,795 NRG Energy 58,519 1,404,456 ONEOK 36,024 1,693,488 Pepco Holdings 42,315 b 825,989 PG&E 75,410 3,215,482 Pinnacle West Capital 20,017 1,068,507 PPL 102,668 3,109,814 Public Service Enterprise Group 91,685 2,858,738 SCANA 24,197 1,132,662 Sempra Energy 39,726 2,981,436 Southern 155,244 6,866,442 TECO Energy 37,265 662,199 Wisconsin Energy 41,299 1,628,420 Xcel Energy 86,034 2,390,025 Total Common Stocks (cost $1,246,126,049) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills 0.04%, 3/14/13 (cost $2,134,905) 2,135,000 d Other Investment1.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $39,303,733) 39,303,733 e Investment of Cash Collateral for Securities Loaned.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $20,685,183) 20,685,183 e Total Investments (cost $1,308,249,870) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At January 31, 2013, the value of the fund's securities on loan was $32,574,104 and the value of the collateral held by the fund was $33,295,839, consisting of cash collateral of $20,685,183 and U.S. Government & Agency securities valued at $12,610,656. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures positions. e Investment in affiliated money market mutual fund. At January 31, 2013, net unrealized appreciation on investments was $1,142,084,220 of which $1,229,431,611 related to appreciated investment securities and $87,347,391 related to depreciated investment securities. At January 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Energy 10.9 Software & Services 9.4 Pharmaceuticals, Biotech & Life Sciences 7.9 Capital Goods 7.7 Technology Hardware & Equipment 6.7 Diversified Financials 6.5 Food, Beverage & Tobacco 5.9 Health Care Equipment & Services 4.2 Retailing 4.2 Insurance 4.1 Materials 3.5 Media 3.5 Utilities 3.4 Telecommunication Services 3.1 Banks 2.8 Short-Term/Money Market Investments 2.6 Household & Personal Products 2.4 Food & Staples Retailing 2.3 Real Estate 1.9 Semiconductors & Semiconductor Equipment 1.9 Consumer Services 1.8 Transportation 1.6 Consumer Durables & Apparel 1.1 Automobiles & Components .8 Commercial & Professional Services .7 † Based on net assets. STATEMENT OF FINANCIAL FUTURES January 31, 2013 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 1/31/2013 ($) Financial Futures Long Standard & Poor's 500 E-mini 583 43,529,695 March 2013 The following is a summary of the inputs used as of January 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 2,385,606,744 - - Equity Securities - Foreign Common Stocks+ 2,603,509 - - Mutual Funds 59,988,916 - - U.S. Treasury - 2,134,921 - Other Financial Instruments: Financial Futures++ 1,264,637 - - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are alued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended January 31, 2013 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Smallcap Stock Index Fund January 31, 2013 (Unaudited) Common Stocks98.3% Shares Value ($) Automobiles & Components.6% Dorman Products 59,799 2,070,839 Drew Industries 34,192 1,252,111 Spartan Motors 35,411 200,780 Standard Motor Products 53,229 1,235,445 Superior Industries International 64,277 1,302,895 Winnebago Industries 70,269 a 1,315,436 Banks7.0% Bank Mutual 69,864 358,402 Bank of the Ozarks 52,618 1,911,086 Banner 52,351 1,581,000 BBCN Bancorp 175,069 2,116,584 Boston Private Financial Holdings 219,518 2,030,541 Brookline Bancorp 106,657 939,648 City Holding 34,277 b 1,295,328 Columbia Banking System 94,081 1,900,436 Community Bank System 73,402 2,084,617 CVB Financial 196,482 2,161,302 Dime Community Bancshares 39,459 544,929 F.N.B. 308,136 3,571,296 First BanCorp 187,677 a,b 962,783 First Commonwealth Financial 238,126 1,683,551 First Financial Bancorp 128,613 1,966,493 First Financial Bankshares 59,413 b 2,439,498 First Midwest Bancorp 183,276 2,322,107 Glacier Bancorp 144,197 2,246,589 Hanmi Financial 79,749 a 1,311,871 Home Bancshares 62,845 2,181,978 Independent Bank 40,938 1,268,669 National Penn Bancshares 306,263 2,986,064 NBT Bankcorp 74,121 1,537,270 Northwest Bancshares 201,643 2,460,045 Old National Bancorp 254,066 3,394,322 Oritani Financial 108,114 1,636,846 PacWest Bancorp 77,309 2,124,451 Pinnacle Financial Partners 86,674 a 1,860,891 PrivateBancorp 159,453 2,737,808 Provident Financial Services 95,144 1,410,986 S&T Bancorp 41,749 b 769,852 Simmons First National, Cl. A 35,400 903,762 Sterling Bancorp 92,716 889,146 Susquehanna Bancshares 445,697 5,089,860 Texas Capital Bancshares 83,158 a 3,442,741 Tompkins Financial 15,409 630,382 Trustco Bank 212,764 1,125,522 UMB Financial 77,660 3,438,008 Umpqua Holdings 276,459 3,494,442 United Bankshares 92,268 b 2,351,911 United Community Banks 95,543 a 1,002,246 ViewPoint Financial Group 70,823 1,497,906 Wilshire Bancorp 207,156 a 1,271,938 Wintrust Financial 69,852 b 2,589,414 Capital Goods10.4% A.O. Smith 90,628 6,278,708 AAON 51,020 1,160,195 AAR 85,739 1,616,180 Actuant, Cl. A 166,065 4,895,596 Aegion 91,284 a 2,147,000 Aerovironment 25,492 a 551,902 Albany International, Cl. A 64,852 1,625,191 American Science & Engineering 23,509 1,588,738 Apogee Enterprises 54,538 1,333,454 Applied Industrial Technologies 86,393 3,797,836 Astec Industries 36,227 1,279,538 AZZ 56,103 2,400,647 Barnes Group 111,423 2,663,010 Belden 105,282 5,069,328 Brady, Cl. A 111,396 3,886,606 Briggs & Stratton 115,710 b 2,745,798 CIRCOR International 36,637 1,520,435 Comfort Systems USA 81,614 1,053,637 Cubic 26,840 b 1,261,480 Curtiss-Wright 103,890 3,703,679 Dycom Industries 79,666 a 1,671,393 EMCOR Group 156,695 5,692,729 Encore Wire 45,093 1,470,934 EnerSys 118,273 a 4,840,914 Engility Holdings 36,581 a,b 704,184 EnPro Industries 38,262 a 1,701,894 ESCO Technologies 65,163 2,682,761 Federal Signal 172,382 a 1,385,951 Franklin Electric 35,793 2,380,950 GenCorp 157,322 a,b 1,688,065 Gibraltar Industries 67,653 a 1,175,133 Griffon 71,506 843,771 II-VI 123,575 a 2,103,246 John Bean Technologies 62,068 1,160,051 Kaman 55,156 2,004,369 Kaydon 75,819 1,880,311 Lindsay 25,980 b 2,417,179 Lydall 45,929 a 701,795 Moog, Cl. A 105,281 a 4,611,308 Mueller Industries 70,843 3,780,182 National Presto Industries 6,284 b 460,931 NCI Building Systems 31,774 a 491,862 Orbital Sciences 130,844 a 1,923,407 Orion Marine Group 23,200 a 180,960 Powell Industries 10,287 a 465,487 Quanex Building Products 61,382 1,268,152 Robbins & Myers 99,655 5,807,893 Simpson Manufacturing 82,845 2,685,835 Standex International 24,955 1,413,701 Teledyne Technologies 76,043 a 5,190,695 Tennant 50,533 2,326,539 Toro 137,352 6,047,609 Universal Forest Products 34,644 1,408,279 Vicor 37,801 a 203,369 Watts Water Technologies, Cl. A 70,870 3,267,107 Commercial & Professional Services3.6% ABM Industries 95,874 2,101,558 CDI 17,873 304,198 Consolidated Graphics 27,207 a 996,592 Dolan 82,924 a 291,063 Exponent 29,920 a 1,462,789 G&K Services, Cl. A 42,098 1,685,604 Geo Group 169,952 5,543,834 Healthcare Services Group 133,393 3,221,441 Heidrick & Struggles International 26,409 417,526 Insperity 60,207 2,024,761 Interface 122,546 2,056,322 Kelly Services, Cl. A 48,724 776,661 Korn/Ferry International 106,923 a 1,836,937 Mobile Mini 75,480 a 1,811,520 Navigant Consulting 127,617 a 1,471,424 On Assignment 78,920 a 1,929,594 Resources Connection 115,642 1,411,989 SYKES Enterprises 104,455 a 1,681,726 Tetra Tech 140,882 a 4,037,678 TrueBlue 96,996 a 1,667,361 UniFirst 35,899 2,934,384 United Stationers 102,708 3,424,285 Viad 50,845 1,419,592 Consumer Durables & Apparel4.8% American Greetings, Cl. A 79,720 b 1,275,520 Arctic Cat 41,262 a 1,491,209 Blyth 25,232 b 353,500 Brunswick 201,219 7,276,079 Callaway Golf 97,773 641,391 Crocs 212,774 a 3,161,822 Ethan Allen Interiors 58,758 b 1,698,694 Fifth & Pacific 232,517 a 3,511,007 Helen of Troy 57,971 a 2,098,550 Iconix Brand Group 168,626 a 4,055,455 iRobot 49,862 a,b 1,140,843 JAKKS Pacific 54,153 b 707,238 K-Swiss, Cl. A 38,118 a 179,536 La-Z-Boy 118,817 1,858,298 M/I Homes 43,006 a 1,171,483 Maidenform Brands 51,560 a 1,000,780 Meritage Homes 59,006 a 2,610,425 Movado Group 40,592 1,484,044 Oxford Industries 27,571 1,361,456 Perry Ellis International 35,526 685,652 Quiksilver 260,815 a 1,705,730 Ryland Group 95,387 3,788,772 Skechers USA, Cl. A 79,238 a 1,505,522 Standard Pacific 208,033 a,b 1,726,674 Steven Madden 83,234 a 3,835,423 Sturm Ruger & Co. 41,488 b 2,106,346 True Religion Apparel 54,815 1,299,664 Universal Electronics 30,673 a 585,854 Wolverine World Wide 112,540 b 4,839,220 Consumer Services4.0% American Public Education 46,983 a,b 1,810,255 Biglari Holdings 2,550 a 940,644 BJ's Restaurants 45,968 a 1,469,597 Boyd Gaming 113,668 a,b 796,813 Buffalo Wild Wings 37,171 a,b 2,733,927 Capella Education 35,639 a 973,657 Career Education 106,256 a 367,646 CEC Entertainment 46,341 1,527,399 Coinstar 75,942 a,b 3,863,929 Corinthian Colleges 192,110 a 472,591 Cracker Barrel Old Country Store 52,634 3,411,736 DineEquity 28,978 a 2,122,928 Hillenbrand 137,666 3,407,233 Interval Leisure Group 79,095 1,566,081 ITT Educational Services 34,497 a,b 580,929 Jack in the Box 110,070 a 3,195,332 Lincoln Educational Services 24,106 133,547 Marcus 72,399 962,907 Marriott Vacations Worldwide 63,994 a 2,840,054 Monarch Casino & Resort 17,578 a 182,108 Multimedia Games Holding Company 75,051 a 1,271,364 Papa John's International 43,605 a 2,446,240 Pinnacle Entertainment 138,834 a 2,158,869 Red Robin Gourmet Burgers 35,991 a 1,330,587 Ruby Tuesday 146,894 a 1,106,112 Ruth's Hospitality Group 69,909 a 542,494 SHFL Entertainment 146,090 a 2,162,132 Sonic 157,231 a 1,754,698 Texas Roadhouse 134,797 2,371,079 Universal Technical Institute 16,944 191,467 Diversified Financials3.2% Calamos Asset Management, Cl. A 45,930 478,591 Cash America International 72,679 3,482,051 Encore Capital Group 48,326 a 1,454,129 EZCORP, Cl. A 99,992 a 2,219,822 Financial Engines 83,774 a,b 2,786,323 First Cash Financial Services 61,709 a 3,289,707 HFF, Cl. A 66,453 1,158,940 Interactive Brokers Group, Cl. A 108,033 1,544,872 Investment Technology Group 89,578 a 906,529 MarketAxess Holdings 83,330 3,150,707 Piper Jaffray 29,132 a 1,128,282 Portfolio Recovery Associates 41,669 a 4,456,500 Prospect Capital 366,006 b 4,128,548 Stifel Financial 113,168 a 4,170,241 SWS Group 69,389 a 457,274 Virtus Investment Partners 13,823 a 2,059,765 World Acceptance 34,474 a,b 2,673,459 Energy4.1% Approach Resources 67,605 a,b 1,797,617 Basic Energy Services 61,478 a,b 794,911 Bristow Group 87,596 4,991,220 Carrizo Oil & Gas 81,166 a 1,743,446 Cloud Peak Energy 114,485 a 2,004,632 Comstock Resources 87,454 a 1,275,954 Contango Oil & Gas 36,102 1,549,859 Exterran Holdings 141,829 a 3,296,106 Geospace Technologies 28,256 a 2,547,561 Gulf Island Fabrication 30,108 699,108 Gulfport Energy 125,154 a 5,165,106 Hornbeck Offshore Services 79,632 a 2,931,254 ION Geophysical 304,714 a 2,072,055 Lufkin Industries 67,649 b 3,917,554 Matrix Service 65,606 a 936,854 PDC Energy 56,594 a 2,095,676 Penn Virginia 133,869 574,298 PetroQuest Energy 105,144 a 540,440 Pioneer Energy Services 109,026 a 826,417 SEACOR Holdings 47,740 4,342,908 Stone Energy 115,006 a 2,587,635 Swift Energy 97,977 a 1,476,513 TETRA Technologies 178,813 a 1,519,910 Food & Staples Retailing.6% Andersons 28,783 1,357,118 Casey's General Stores 81,824 4,478,228 Nash Finch 28,940 601,084 Spartan Stores 55,528 901,775 Food, Beverage & Tobacco2.5% Alliance One International 154,713 a 560,061 B&G Foods 103,208 3,271,694 Boston Beer, Cl. A 19,579 a,b 2,747,717 Cal-Maine Foods 29,253 1,219,265 Calavo Growers 25,423 b 633,287 Darling International 268,335 a 4,526,811 Diamond Foods 31,462 a,b 449,277 Hain Celestial Group 94,650 a,b 5,394,103 J&J Snack Foods 32,700 2,228,505 Sanderson Farms 51,413 b 2,595,328 Seneca Foods, Cl. A 22,982 a 689,690 Snyders-Lance 91,597 2,329,312 TreeHouse Foods 76,911 a 4,070,899 Health Care Equipment & Services7.1% Abaxis 43,744 1,693,768 ABIOMED 82,122 a,b 1,145,602 Air Methods 67,575 2,954,379 Align Technology 149,880 a,b 4,700,237 Almost Family 20,005 400,500 Amedisys 52,896 a 588,204 AMN Healthcare Services 94,667 a 1,150,204 AmSurg 78,542 a 2,451,296 Analogic 31,671 2,413,013 Bio-Reference Labs 68,129 a,b 1,891,942 Cantel Medical 50,595 1,589,189 Centene 113,983 a 4,919,506 Chemed 47,576 3,594,367 Computer Programs & Systems 14,924 785,152 CONMED 75,174 2,207,860 CorVel 18,192 a 833,194 Cross Country Healthcare 47,524 a 268,511 CryoLife 117,742 755,904 Cyberonics 62,683 a,b 2,717,935 Ensign Group 25,389 725,110 Gentiva Health Services 55,975 a 554,712 Greatbatch 53,487 a 1,419,545 Haemonetics 105,077 a 4,406,929 Hanger 67,804 a 1,948,009 HealthStream 44,056 a 1,091,708 Healthways 54,376 a 572,036 ICU Medical 31,890 a 1,927,750 Integra LifeSciences Holdings 51,539 a 2,172,369 Invacare 86,037 1,353,362 IPC The Hospitalist 28,880 a 1,231,443 Kindred Healthcare 96,310 a 1,038,222 Landauer 14,214 b 895,340 LHC Group 41,278 a 881,698 Magellan Health Services 66,512 a 3,412,066 Medidata Solutions 47,247 a 2,210,687 Meridian Bioscience 96,090 b 2,013,085 Merit Medical Systems 61,074 a 847,096 Molina Healthcare 63,892 a 1,834,339 MWI Veterinary Supply 22,702 a 2,549,662 Natus Medical 61,408 a 756,547 Neogen 40,095 a 1,864,017 NuVasive 98,166 a 1,691,400 Omnicell 75,893 a 1,199,109 Palomar Medical Technologies 19,471 a 190,232 PharMerica 80,886 a 1,171,229 PSS World Medical 106,821 a 3,090,332 Quality Systems 84,599 1,543,086 SurModics 32,624 a 786,565 Symmetry Medical 86,143 a 922,592 West Pharmaceutical Services 75,710 4,482,789 Household & Personal Products.6% Central Garden & Pet, Cl. A 124,624 a 1,198,883 Inter Parfums 35,136 762,803 Medifast 42,885 a 1,051,969 Prestige Brands Holdings 90,705 a 1,945,622 WD-40 35,334 b 1,887,542 Insurance2.1% AMERISAFE 38,602 a 1,105,561 eHealth 45,556 a 1,110,200 Employers Holdings 48,328 1,029,870 Horace Mann Educators 90,463 1,966,666 Infinity Property & Casualty 19,516 1,160,617 Meadowbrook Insurance Group 114,665 718,950 National Financial Partners 103,295 a,b 1,819,025 Navigators Group 27,164 a 1,473,104 ProAssurance 137,266 6,182,461 RLI 31,081 2,144,900 Safety Insurance Group 24,293 1,166,307 Selective Insurance Group 99,754 2,045,955 Stewart Information Services 54,422 b 1,445,448 Tower Group 77,319 1,492,257 United Fire Group 57,930 1,343,397 Materials6.6% A. Schulman 69,849 2,245,645 AK Steel Holding 285,202 b 1,140,808 AMCOL International 58,877 1,738,638 American Vanguard 54,891 1,860,805 Balchem 57,370 2,145,638 Buckeye Technologies 94,576 2,719,060 Calgon Carbon 107,351 a 1,721,910 Century Aluminum 127,164 a 1,094,882 Clearwater Paper 47,598 a 2,156,665 Deltic Timber 19,414 1,408,680 Eagle Materials 104,658 6,778,699 Glatfelter 100,670 1,870,449 Globe Specialty Metals 144,489 2,190,453 H.B. Fuller 103,071 4,028,015 Hawkins 19,754 770,801 Haynes International 24,753 1,265,373 Headwaters 169,779 a 1,589,131 Innophos Holdings 48,682 2,461,849 Kaiser Aluminum 43,740 2,718,878 KapStone Paper and Packaging 87,960 2,111,040 Koppers Holdings 48,875 1,982,370 Kraton Performance Polymers 68,680 a 1,802,850 LSB Industries 48,120 a 1,992,168 Materion 52,121 1,402,055 Myers Industries 93,098 1,375,988 Neenah Paper 43,859 1,356,997 Olympic Steel 22,802 479,070 OM Group 68,380 a 1,888,656 PolyOne 192,877 4,212,434 Quaker Chemical 28,901 1,652,270 RTI International Metals 64,780 a 1,839,752 Schweitzer-Mauduit International 79,262 3,229,134 Stepan 37,310 2,188,605 Stillwater Mining 258,243 a,b 3,475,951 SunCoke Energy 154,906 a 2,568,341 Texas Industries 43,089 a,b 2,449,179 Tredegar 46,188 1,053,548 Wausau Paper 99,415 961,343 Zep 36,845 b 537,937 Media.7% Arbitron 64,384 3,019,610 Digital Generation 40,838 a,b 408,788 E.W. Scripps, Cl. A 98,548 a 1,083,043 Harte-Hanks 94,389 773,046 Live Nation 329,170 a 3,377,284 Pharmaceuticals, Biotech & Life Sciences3.3% Acorda Therapeutics 89,362 a 2,580,775 Affymetrix 167,431 a,b 634,563 Akorn 151,939 a 1,988,882 ArQule 98,879 a 250,164 Cambrex 96,207 a 1,130,432 Cubist Pharmaceuticals 148,491 a 6,391,053 Emergent BioSolutions 53,750 a 862,687 Enzo Biochem 76,337 a 220,614 Hi-Tech Pharmacal 17,970 b 657,702 Luminex 85,692 a 1,575,019 Medicines 125,947 a 3,763,296 Momenta Pharmaceuticals 100,470 a,b 1,266,927 PAREXEL International 143,385 a 4,853,582 Questcor Pharmaceuticals 143,179 b 3,648,201 Salix Pharmaceuticals 114,329 a 5,476,359 Spectrum Pharmaceuticals 114,974 b 1,449,822 ViroPharma 153,143 a 4,082,792 Real Estate7.8% Acadia Realty Trust 98,831 c 2,583,442 Cedar Realty Trust 117,318 c 646,422 Colonial Properties Trust 199,121 c 4,362,741 Cousins Properties 241,669 c 2,150,854 DiamondRock Hospitality 421,585 c 3,844,855 EastGroup Properties 57,521 c 3,223,477 EPR Properties 113,145 5,301,975 Forestar Group 86,174 a 1,639,891 Franklin Street Properties 163,753 c 2,128,789 Getty Realty 40,530 b,c 765,206 Government Properties Income Trust 96,238 b,c 2,391,514 Healthcare Realty Trust 176,646 c 4,500,940 Inland Real Estate 167,977 c 1,525,231 Kilroy Realty 157,486 c 7,858,551 Kite Realty Group Trust 135,653 c 820,701 LaSalle Hotel Properties 222,459 c 6,073,131 Lexington Realty Trust 377,227 c 4,149,497 LTC Properties 64,594 c 2,405,481 Medical Properties Trust 308,079 c 4,143,663 Mid-America Apartment Communities 89,841 c 5,872,906 Parkway Properties 81,360 c 1,288,742 Pennsylvania Real Estate Investment Trust 134,683 c 2,483,555 Post Properties 129,522 c 6,283,112 PS Business Parks 44,902 c 3,204,207 Sabra Healthcare 80,067 c 2,008,881 Saul Centers 19,393 c 829,051 Sovran Self Storage 66,967 c 4,368,927 Tanger Factory Outlet Centers 197,175 c 6,983,939 Universal Health Realty Income Trust 27,265 c 1,503,119 Urstadt Biddle Properties, Cl. A 59,422 c 1,202,701 Retailing5.2% Big 5 Sporting Goods 46,114 b 639,601 Blue Nile 28,738 a,b 962,436 Brown Shoe 105,540 1,819,510 Buckle 60,171 b 2,814,799 Cato, Cl. A 68,122 1,878,124 Children's Place Retail Stores 57,271 a 2,854,387 Christopher & Banks 79,127 a 490,587 Finish Line, Cl. A 117,208 2,184,757 Fred's, Cl. A 85,599 b 1,131,619 Genesco 54,750 a 3,412,568 Group 1 Automotive 41,309 b 2,798,272 Haverty Furniture 28,942 520,956 Hibbett Sports 65,170 a 3,431,852 Hot Topic 97,740 1,084,914 JOS. A. Bank Clothiers 51,820 a,b 2,100,783 Kirkland's 33,038 a 382,250 Lithia Motors, Cl. A 37,300 1,613,971 Lumber Liquidators Holdings 60,574 a,b 3,584,769 MarineMax 45,416 a 530,459 Men's Wearhouse 113,950 3,458,382 Monro Muffler Brake 55,906 b 2,024,915 NutriSystem 60,003 b 541,827 OfficeMax 182,968 1,972,395 PEP Boys-Manny Moe & Jack 116,891 a 1,300,997 PetMed Express 49,956 b 651,426 Pool 107,916 4,944,711 Rue21 42,202 a,b 1,253,821 Select Comfort 123,426 a 2,717,841 Sonic Automotive, Cl. A 69,100 1,677,057 Stage Stores 75,269 1,719,897 Stein Mart 53,935 455,211 Tuesday Morning 107,609 a 903,916 Vitamin Shoppe 65,418 a 3,995,731 VOXX International 48,992 a 473,263 Zale 60,203 a 296,199 Zumiez 49,385 a,b 1,042,023 Semiconductors & Semiconductor Equipment4.5% Advanced Energy Industries 106,962 a 1,641,867 ATMI 54,834 a 1,119,162 Brooks Automation 152,803 1,430,236 Cabot Microelectronics 54,929 2,030,176 Ceva 59,795 a 907,688 Cirrus Logic 140,710 a,b 3,972,243 Cohu 46,209 484,270 Cymer 64,898 a 6,682,547 Diodes 74,566 a 1,418,245 DSP Group 61,946 a 406,366 Entropic Communications 269,566 a 1,412,526 Exar 73,738 a 773,512 GT Advanced Technologies 271,748 a,b 858,724 Hittite Microwave 52,895 a 3,246,695 Kopin 154,486 a 534,522 Kulicke & Soffa Industries 200,170 a 2,265,924 Micrel 130,523 1,358,744 Microsemi 189,851 a 3,971,683 MKS Instruments 123,669 3,437,998 Monolithic Power Systems 61,851 1,441,128 Nanometrics 37,448 a 584,563 Pericom Semiconductor 76,698 a 542,255 Power Integrations 62,683 2,344,344 Rubicon Technology 23,377 a,b 157,093 Rudolph Technologies 87,315 a 1,177,879 Sigma Designs 82,778 a 442,035 STR Holdings 56,126 a,b 119,548 Supertex 22,752 435,018 Tessera Technologies 92,825 1,629,079 TriQuint Semiconductor 340,245 a 1,786,286 Ultratech 57,602 a 2,346,129 Veeco Instruments 82,738 a,b 2,602,110 Volterra Semiconductor 73,573 a 1,209,540 Software & Services6.9% Blackbaud 83,462 2,079,873 Blucora 87,988 a 1,307,502 Bottomline Technologies 72,167 a 2,098,616 CACI International, Cl. A 58,205 a 3,121,534 Cardtronics 85,927 a 2,224,650 CIBER 61,932 a 209,330 CommVault Systems 95,309 a 7,313,060 comScore 57,357 a 844,869 CSG Systems International 90,957 a 1,712,720 DealerTrack Technologies 86,353 a 2,727,028 Dice Holdings 123,211 a 1,159,416 Digital River 94,559 a 1,372,997 Ebix 81,229 b 1,327,282 EPIQ Systems 74,058 913,876 ExlService Holdings 56,505 a 1,675,938 Forrester Research 31,469 889,629 Heartland Payment Systems 97,844 b 3,107,525 Higher One Holdings 59,248 a,b 623,881 iGATE 73,292 a 1,281,144 Interactive Intelligence Group 22,560 a 907,363 j2 Global 99,621 b 3,169,940 Liquidity Services 49,239 a,b 1,569,247 LivePerson 97,299 a 1,300,888 LogMeIn 44,876 a 1,018,685 Manhattan Associates 49,699 a 3,404,878 MAXIMUS 81,150 5,564,455 MicroStrategy, Cl. A 19,585 a 1,963,788 Monotype Imaging Holdings 75,966 1,373,465 NetScout Systems 88,283 a 2,298,006 NIC 104,588 1,704,784 OpenTable 51,494 a,b 2,713,219 Perficient 67,178 a 803,449 Progress Software 142,093 a 3,334,923 QuinStreet 75,147 a,b 423,829 Sourcefire 63,869 a 2,720,819 Stamps.com 28,963 a 781,711 Synchronoss Technologies 59,538 a 1,417,600 Take-Two Interactive Software 165,713 a 2,016,727 TeleTech Holdings 73,705 a 1,378,283 Tyler Technologies 64,930 a 3,509,466 United Online 202,857 1,346,970 VASCO Data Security International 64,015 a 518,521 Virtusa 33,896 a 701,986 Websense 105,612 a 1,545,104 XO Group 66,371 a 638,489 Technology Hardware & Equipment6.8% 3D Systems 102,984 a,b 5,957,624 Agilysys 56,250 a,b 478,687 Anixter International 63,065 4,243,013 Arris Group 258,333 a 4,267,661 Avid Technology 82,778 a 612,557 Badger Meter 32,008 1,584,076 Bel Fuse, Cl. B 27,512 512,549 Benchmark Electronics 142,253 a 2,497,963 Black Box 39,667 929,398 Checkpoint Systems 82,131 a 990,500 Cognex 88,573 3,512,805 Coherent 52,816 2,926,535 Comtech Telecommunications 53,484 1,417,326 CTS 90,241 897,898 Daktronics 85,135 1,009,701 Digi International 54,924 a 538,255 DTS 40,920 a 781,572 Electro Scientific Industries 50,385 544,158 Electronics for Imaging 103,697 a 2,345,626 FARO Technologies 31,222 a 1,036,883 FEI 84,303 5,139,111 Harmonic 288,578 a 1,509,263 Insight Enterprises 120,018 a 2,352,353 Intermec 98,729 a,b 975,443 Ixia 98,122 a 1,863,337 Littelfuse 50,406 3,226,488 Measurement Specialties 29,281 a 1,033,619 Mercury Systems 48,925 a 359,599 Methode Electronics 60,165 578,787 MTS Systems 37,141 2,111,466 NETGEAR 78,487 a 2,755,679 Newport 92,000 a 1,326,640 Oplink Communications 50,000 a 842,500 OSI Systems 42,753 a 2,328,328 Park Electrochemical 51,185 1,337,976 PC-Tel 37,611 279,074 Plexus 81,270 a 2,074,010 Procera Networks 43,051 a 724,548 Radisys 37,436 a 146,000 Rofin-Sinar Technologies 43,192 a 1,107,011 Rogers 30,508 a 1,429,605 ScanSource 57,647 a 1,675,222 Super Micro Computer 50,528 a,b 625,537 Symmetricom 126,259 a 680,536 Synaptics 74,971 a 2,629,983 SYNNEX 70,782 a 2,544,613 TTM Technologies 103,029 a 821,141 ViaSat 84,994 a,b 3,264,620 Telecommunication Services.5% Atlantic Tele-Network 28,728 1,243,348 Cbeyond 74,406 a 654,773 Cincinnati Bell 369,153 a 1,753,477 General Communication, Cl. A 93,140 a 792,621 Lumos Networks 19,076 185,228 NTELOS Holdings 64,182 829,873 USA Mobility 63,385 732,731 Transportation1.6% Allegiant Travel 31,317 2,332,177 Arkansas Best 35,469 373,134 Forward Air 75,016 2,783,844 Heartland Express 116,072 1,605,276 Hub Group, Cl. A 74,305 a 2,735,167 Knight Transportation 127,037 2,026,240 Old Dominion Freight Line 152,559 a 5,687,400 SkyWest 139,166 1,759,058 Utilities3.8% Allete 73,379 3,385,707 American States Water 44,552 2,252,104 Avista 122,327 3,163,376 CH Energy Group 39,799 2,586,935 El Paso Electric 94,718 3,191,049 Laclede Group 52,551 2,097,836 New Jersey Resources 82,069 3,449,360 Northwest Natural Gas 60,465 2,746,320 NorthWestern 87,901 3,251,458 Piedmont Natural Gas 147,365 b 4,680,312 South Jersey Industries 60,848 3,302,829 Southwest Gas 104,773 4,666,589 UIL Holdings 114,944 4,277,066 UNS Energy 82,319 3,728,228 Total Common Stocks (cost $916,960,280) Principal Short-Term Investment.1% Amount ($) Value ($) U.S. Treasury Bills; 0.04%, 3/14/13 (cost $894,957) 895,000 d Other Investment.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $11,097,060) 11,097,060 e Investment of Cash Collateral for Securities Loaned9.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $115,968,495) 115,968,495 e Total Investments (cost $1,044,920,792) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At January 31, 2013, the value of the fund's securities on loan was $118,482,693 and the value of the collateral held by the fund was $121,067,856, consisting of cash collateral of $115,968,495 and U.S. Government & Agency securities valued at $5,099,361. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures positions. e Investment in affiliated money market mutual fund. At January 31, 2013, net unrealized appreciation on investments was $289,262,163 of which $358,092,672 related to appreciated investment securities and $68,830,509 related to depreciated investment securities. At January 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Short-Term/Money Market Investments 10.5 Capital Goods 10.4 Real Estate 7.8 Health Care Equipment & Services 7.1 Banks 7.0 Software & Services 6.9 Technology Hardware & Equipment 6.8 Materials 6.6 Retailing 5.2 Consumer Durables & Apparel 4.8 Semiconductors & Semiconductor Equipment 4.5 Energy 4.1 Consumer Services 4.0 Utilities 3.8 Commercial & Professional Services 3.6 Pharmaceuticals, Biotech & Life Sciences 3.3 Diversified Financials 3.2 Food, Beverage & Tobacco 2.5 Insurance 2.1 Transportation 1.6 Media .7 Automobiles & Components .6 Food & Staples Retailing .6 Household & Personal Products .6 Telecommunication Services .5 † Based on net assets. STATEMENT OF FINANCIAL FUTURES January 31, 2013 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 1/31/2013 ($) Financial Futures Long Russell 2000 Mini 212 19,082,120 March 2013 ) The following is a summary of the inputs used as of January 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 1,206,222,433 - - Mutual Funds 127,065,555 - - U.S. Treasury - 894,967 - Liabilities ($) Other Financial Instruments: Financial Futures++ (27,023) - - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended January 31, 2013 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. 3 FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Index Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 25, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 25, 2013 By: /s/ James Windels James Windels Treasurer Date: March 25, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
